


110 HRES 1205 IH: Noting that the Government of Iraq will

U.S. House of Representatives
2008-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1205
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2008
			Mr. Delahunt (for
			 himself, Mr. Berman,
			 Mr. Ackerman,
			 Mr. Inglis of South Carolina,
			 Ms. DeLauro,
			 Mr. Shays,
			 Mr. Wolf, and
			 Mr. Hastings of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Noting that the Government of Iraq will
		  likely enjoy $32 billion in surplus oil revenues in 2008 and requesting the
		  Government of Iraq to dedicate $1 billion to address the needs of Iraqi
		  refugees and internally displaced persons.
	
	
		Whereas the United Nations High Commissioner for Refugees
			 (UNHCR) and the International Organization of Migration estimate that more than
			 4.7 million Iraqis are currently displaced from their homes, including 2.7
			 million internally displaced persons (IDPs) and 2 million more who have fled
			 Iraq for neighboring countries;
		Whereas Syria plays host to an estimated 1.5 million Iraqi
			 refugees, with roughly half a million more located in Jordan;
		Whereas several other countries in the region have allowed
			 Iraqi refugees to temporarily find shelter and Sweden has generously offered
			 permanent homes to 40,000 Iraqi refugees since 2003;
		Whereas the United States has a moral responsibility to
			 assist those affected by the violence pervasive in Iraq since the United States
			 invasion and should generously support the efforts of international and
			 nongovernmental organizations to ease the human suffering of the
			 displaced;
		Whereas the Government of Iraq has both the obligation to
			 aid its citizens in need and the financial resources with which to do
			 so;
		Whereas the Government of Iraq’s 2007 budget dedicated
			 only $14 million to the newly created Ministry of Displacement and Immigration,
			 and that amount was raised to $18 million in 2008;
		Whereas Iraq also offered a mere $25 million in 2007 to
			 neighboring countries to offset a small part of the burden they have assumed by
			 hosting such large numbers of Iraqis;
		Whereas the Iraqi Government forecasted $38 billion in oil
			 revenues during 2008 but with oil prices skyrocketing from $57 per barrel in
			 early 2007 to over $110 on the global market today, revenues have increased at
			 an equally dramatic rate;
		Whereas the Iraqi Government could generate $70 billion in
			 revenues in 2008, leading to potentially $32 billion in additional oil revenues
			 and a substantial budget surplus;
		Whereas in June 2008, the Iraqi Parliament will convene a
			 special session in order to consider the Iraqi Government’s proposal on how to
			 spend this unallocated surplus;
		Whereas dedicating funds at this session to meet the needs
			 of refugees and IDPs could make an immeasurable difference in alleviating the
			 suffering among this desperate community, many of whom lack adequate shelter,
			 food, and access to clean water;
		Whereas providing funds to the UNHCR and other
			 international organizations would also ease the significant burden placed on
			 neighboring countries by such a large influx of people;
		Whereas Jordan has struggled to provide even the most
			 basic services to Iraqi refugees now living in that country and increased
			 assistance, along with a resumption in subsidized oil exports to Jordan, would
			 better enable the Jordanian Government to care for the Iraqi refugees living
			 there;
		Whereas aiding refugees and IDPs will also serve to better
			 stabilize the region, as critically impoverished displaced communities both
			 inside Iraq and in neighboring countries represent a significant potential
			 security threat;
		Whereas recent reports highlight the danger in both Shiite
			 and Sunni militias providing humanitarian aid to IDPs, thereby increasing their
			 base of support; and
		Whereas greater aid to refugees would demonstrate to the
			 world that the Iraqi Government is committed to repatriating those who fled the
			 violence and promoting reconciliation among all Iraqi ethnic and religious
			 communities and would also have a positive economic effect in reversing the
			 exodus of educated Iraqis, the very people essential for Iraqi reconstruction:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)calls on the Governments of the United
			 States and Iraq to work together in easing the suffering of the refugees and
			 internally displaced persons;
			(2)suggests that the
			 Iraqi Government significantly augment its contribution to efforts on behalf of
			 this displaced population;
			(3)requests that
			 Iraqi Prime Minister al-Maliki propose in his supplemental budgetary request to
			 the Iraqi Parliament in June 2008 that $1 billion be dedicated to meeting the
			 needs of this community; and
			(4)requests that the
			 Iraqi Parliament accept this budgetary request.
			
